DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Galle et al. (US 20190376414) which teaches an assembly comprising a static component fixed relative to an axis, a first metering band arranged to extend circumferentially at least partway about the axis and coupled with the static component at a discrete location, and a second metering band located adjacent the first metering band and arranged to extend circumferentially at least partway about the axis and coupled with the static component, wherein the first metering band defines at least a portion of a cooling passageway. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, wherein the first metering band extends in a first circumferential direction about the axis from a first terminal end to a second terminal end of the first metering band, the second metering band extends in a second circumferential direction, opposite the first circumferential direction, from a first terminal end to a second terminal end of the second metering band, and the first terminal end of the first metering band and the first terminal end of the second metering band are fixed to the static component.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745